44DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined herein per Applicant’s 06/25/2019 filing.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2019 was considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 

Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity. Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or interactions between people. The number of people involved in the activity is not dispositive as to whether a claim limitation falls within category, as certain activity between a person and a computer may also fall within this abstract category. See October 2019: Subject Matter Eligibility at p. 4-5
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method to facilitate provisioning of statistical data for a questionnaire, wherein the method comprises: 
receiving, using a communication device, questionnaire data from at least one administrator device associated with at least one administrator; 
generating, using a processing device, at least one questionnaire based on the questionnaire data; 
transmitting, using the communication device, the at least one questionnaire to one or more participant devices associated with one or more participants; 
receiving, using the communication device, response data corresponding to the at least one questionnaire from the one or more participant devices; 
analyzing, using the processing device, the response data to generate a visual statistical representation for the at least one questionnaire; and 
transmitting, using the communication device, the visual statistical representation to the at least one administrator device


Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The “receiving” and “generating” elements are determined to be insignificant extra solution activity.  The step of “transmitting” is found to be a standard function of the computer also insignificant extra solution activity.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”  The instant “receiving” steps are found to be a step of data gathering and “generating” simply displaying of information.
Where MPEP 2106.05(d)(II) states The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a Symantec rather than DDR Holdings, LLC.
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional elements of the claim are found to be insignificant extra solution activity.  When these elements are considered individually and as part of the ordered combination are not found to be significantly more than the identified abstract idea.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Plantec et al (US Pat. 6,826,540 B1) 
Claim 1
Plantec teaches a method to facilitate provisioning of statistical data for a questionnaire (Plantec abstract), wherein the method comprises: 
receiving, using a communication device, questionnaire data from at least one administrator device associated with at least one administrator (Plantec 12:51-59, 13:3-36, where the Office finds survey to be a synonym for the claimed questionnaire); 
Plantec 4:52-56, 16:53-65 also see 19:65-20:24); 
transmitting, using the communication device, the at least one questionnaire to one or more participant devices associated with one or more participants (Plantec 4:44-50); 
receiving, using the communication device, response data corresponding to the at least one questionnaire from the one or more participant devices (Plantec 4-55-57 and 4:63-5:20, see response parser and 32:10-23); 
analyzing, using the processing device, the response data to generate a visual statistical representation for the at least one questionnaire (Plantec 9:52-65 and 16:26-37); and 
transmitting, using the communication device, the visual statistical representation to the at least one administrator device (Plantec 16:29-34 and 33:30-37).

Claim 2
Plantec teaches all the limitation of the method of claim 1 further comprising transmitting, using the communication device, the visual statistical representation to the one or more participant devices (Plantec 16:29-34 and 33:30-37)..

Claim 3
Plantec teaches all the limitation of the method of claim 1, wherein the questionnaire data comprises at least one of an academic question, and a non-Plantec 2:30-33, where limitation is made in the alternative only one element needs to be present in the art).

Claim 4
Plantec teaches all the limitation of the method of claim 3, wherein at least one of the academic question and the non-academic question (Plantec 2:30-33, where limitation is made in the alternative only one element needs to be present in the art) comprises a predefined answer format, wherein the predefined answer format comprises at least one of a plurality of options as answers, and a blank field for answers (Plantec 4:2-4 and 38:45-55, , where limitation is made in the alternative only one element needs to be present in the art).

Claim 5
Plantec teaches all the limitation of the method of claim 1, wherein the at least one questionnaire comprises one or more questions related to one or more domains, topics, and field of knowledge (Plantec 2:30-33, where limitation is made in the alternative only one element needs to be present in the art).

Claim 6
Plantec teaches all the limitation of the method of claim 1, wherein the visual statistical representation comprises at least one of a pie chart, a bar graph, a line chart, a histogram, a timeline chart, a cartogram, and a tree chart (Plantec 33:33-36 where limitation is made in the alternative only one element needs to be present in the art).

Claim 7
Plantec teaches all the limitation of the method of claim 1, wherein at least one of the questionnaire data, and the response data is in at least one of a textual form, an audio form, and a visual form (Plantec 3:43-49 and 9:1-6, where limitation is made in the alternative only one element needs to be present in the art).

Claim 8
Plantec teaches all the limitation of the method of claim 1 further comprises: 
continuously receiving, using the communication device, the response data from the one or more participant devices (Plantec 9:60-65, where frequently is found to be the equivalent of the claimed continuously); and 
updating, using the processing device, the visual statistical representation in real-time based on the continuously receiving (Plantec 10:38-41 and fig. 4 see “VPI Real-Time Response Tabulator”).

Claim 9
Plantec teaches all the limitation of the method of claim 1 further comprises: 
retrieving, using a storage device, answer data corresponding to the at least one questionnaire from one or more external databases (Plantec 26:55-65); 
Plantec 38:60-67, see appropriate formatting); and 
generating, using the processing device, the visual statistical representation based on the correctness of the response data (Plantec 38:65-39:6).

Claim 10
Plantec teaches all the limitation of the method of claim 9, wherein the answer data comprises one or more correct answers for one or more questions present in the at least one questionnaire (Plantec 38:60-67, see appropriate formatting).

Claim 13
Plantec teaches a method to facilitate obtaining statistical data for a questionnaire (Plantec abstract), wherein the method comprises: 
receiving, using an input device, questionnaire data from at least one administrator (Plantec 12:51-59 and 13:3-36, where survey is found to be a synonym for the claimed questionnaire); 
generating, using a processor, at least one questionnaire based on the questionnaire data (Plantec 4:52-56, 16:53-65 also see 19:65-20:24), wherein the processor is communicatively coupled with the input device (Plantec 7:47-8:3 and fig. 1); 
transmitting, using a transceiver, the at least one questionnaire to one or more participant devices associated with one or more participants (Plantec 4:44-50), wherein Plantec 7:47-8:3 and fig. 1); 
receiving, using the transceiver, response data corresponding to the at least one questionnaire from the one or more participant devices (Plantec 4-55-57 and 4:63-5:20, see response parser and 32:10-23); 
analyzing, using the processor, the response data to generate a visual statistical representation for the at least one questionnaire (Plantec 9:52-65 and 16:26-37); and 
displaying, using a display device, the visual statistical representation to the at least one administrator, where in the display device is communicatively coupled with the processor (Plantec 16:29-34 and 33:30-37).

Claim 14
Plantec teaches all the limitation of the method of claim 13 further comprising: 
continuously receiving, using the transceiver, the response data from the one or more participant devices (Plantec 9:60-65, where frequently is found to be the equivalent of the claimed continuously); and 
updating, using the processor, the visual statistical representation in real-time based on the continuously receiving (Plantec 10:38-41 and fig. 4 see “VPI Real-Time Response Tabulator”).

Claim 15
Plantec teaches all the limitation of the method of claim 13 further comprising storing, using a memory device, the visual statistical representation for the at least one Plantec 38:33-38 and fig. 4).

Claim 16
Plantec teaches all the limitation of the method of claim 13 further comprising transmitting, using the transceiver, the visual statistical representation to the one or more participant devices (Plantec 16:29-34 and 33:30-37).

Claim 17
Plantec teaches a method to facilitate provisioning of responses for a questionnaire (Plantec abstract), wherein the method comprises: 
receiving, using a transceiver, at least one questionnaire from at least one administrator device (Plantec 3:27-34); 
displaying, using a display device, the at least one questionnaire to one or more participants, wherein the display device is communicatively coupled with the transceiver (Plantec 3:45-48); 
receiving, using an input device, response data corresponding to the at least one questionnaire from the one or more participants (Plantec 4:30-33); and 
transmitting, using the transceiver, the response data to at least one administrator device (Plantec 10:8-17, where administrator has password access see 13:3-8).

Claim 18
Plantec teaches all the limitation of the method of claim 17 further comprising: 
receiving, using the transceiver, a visual statistical representation for the at least one questionnaire from the at least one administrator device based on the transmitting of the response data (Plantec 16:29-34 and 33:30-37); 
displaying, using the display device, the visual statistical representation to the one or more participants based on the receiving (Plantec 16:29-34 and 33:30-37): and 
storing, using a memory device, the visual statistical representation for the at least one questionnaire, wherein the memory device is communicatively coupled with the transceiver (Plantec 38:33-38 and fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plantec et al (US Pat. 6,826,540 B1) as applied above and in further view Beckley (US Pub 2014/0229199).
Claim 11
Plantec teaches all the limitation of the method of claim 9, however Plantec does not expressly teach wherein the one or more external databases comprise at least one of a review aggregator, an encyclopedia, a university research database, and a government database.
	Beckley teaches in the analogous art of online work management the claimed limitation of wherein the one or more external databases comprise at least one of a review aggregator, an encyclopedia, a university research database, and a government database (Beckley [40] where claim is made in the alternative thus only one element need to be found in the art).
Both Plantec and Beckley are concern with survey creation see abstracts respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Plantec the one or more external databases comprise at least one of a review aggregator, an encyclopedia, a university research database, and a government database as taught by Beckley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19
Plantec teaches all the limitation of the method of claim 17, further comprising: 
continuously transmitting, using the transceiver, the response data for the one or more questions to the at least one administrator device (Plantec 38:33-38 and fig. 4).
however Plactec does not teach the following claimed limitations that are taught by Beckley in an analgous art teaches the method further comprising:
continuously receiving, using the transceiver, one or more questions for the at least one questionnaire from the at least one administrator device (Beckley [55]): 
displaying, using the display device, the one or more questions of the at least one questionnaire in real-time to the one or more participants (Beckley [55]); and 
Both Plantec and Beckley are concern with survey creation see abstracts respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Plantec the continuously receiving, using the transceiver, one or more questions for the at least one questionnaire from the at least one administrator device; displaying, using the display device, the one or more questions of the at least one questionnaire in real-time to the one or more participants; and continuously transmitting, using the transceiver, the response data for the one or more questions to the at least one administrator device as taught by Beckley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20
Plantec teaches all the limitation of the method of claim 19 further comprising: 
receiving, using the transceiver, a visual statistical representation in real- time from the at least one administrator device based on the continuously transmitting (Plantec 9:60-65, where frequently is found to be the equivalent of the claimed continuously); and 
displaying, using the display device, the visual statistical representation in real-time to the one or more participants based on the receiving (Plantec 10:38-41 and fig. 4 see “VPI Real-Time Response Tabulator”).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plantec et al (US Pat. 6,826,540 B1) as applied above and in further view Rose et al (US Pub 2008/0313011 A1).

Claim 12
Plantec teaches all the limitation of the method of claim 1, however Plantec does not expressly teach wherein the questionnaire data comprises participant device data associated with the one or more participant devices, wherein the participant device data comprises an Internet Protocol (IP) address of the one or more participant devices.
Rose teaches wherein the questionnaire data comprises participant device data associated with the one or more participant devices, wherein the participant device data comprises an Internet Protocol (IP) address of the one or more participant devices (Rose [172] and [201]).
Plantec and Rose are concern with survey creation see abstract and [158-159] respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Plantec the questionnaire data comprises participant device data associated with the one or more participant devices, wherein the participant device data comprises an Internet Protocol (IP) address of the one or more participant devices as taught by since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harris (US Pub 2008/0288276 A1) teaches system for survey data acquisition and analysis, including: at least one central processing system, including a storage device, a processing device and a communication device; and at least one portable computing device, including: a display device configured to visually display content to a user, the content comprising at least one survey question; an input device for receiving survey data input by the user in response to the at least one survey question; a processing device for processing the survey data input by the user; and a communication device in communication with the communication device of the at least one central processing system for transmitting or receiving data.
Weyl et al (US Pub 2009/0204470 A1) teaches an online work management system also provides various functions supporting coordination and management of task assignment such as determining the trust level of the user's identity, search the tasks or workers, monitoring the progress of job, managing payment to workers, training and testing the workers, evaluating the review by the job owners, and generation of surveys.
Rozga et al (US Pub 2017/0053299) teaches a system for creating, distributing, and evaluating the results of a survey or poll taken by one or more survey takers by submitting a response using a mobile device
Pikor (US Pat 10,009,309) teaches polling system allows a polling user to ask a question posed to a plurality of answering users. The first user asks the questions and provides two or more graphical representations, each representation corresponding to one of the potential answers to the question. The system receives answers from the answering users and tallies them, providing a result with indications of how the answering users have answered, such as a percentage marking.
Le et al (US Pub 2018/0240138 A1) teaches the survey analysis system provides a display of the stored data via a graphical user interface of an administrator client device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FOLASHADE ANDERSON/Examiner, Art Unit 3623